Citation Nr: 1316800	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  06-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable disability evaluation for residuals of a gunshot wound (GSW) to the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from March 1978 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This issue was previously remanded by the Board in February 2008, January 2010, September 2010 and July 2012 to the agency of original jurisdiction (AOJ) for additional development.  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in April 2007.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For historical purposes, the Veteran was originally granted service connection for the residuals of a GSW to the back in a December 1997 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7805, effective as of July 14, 1997.  In October 2004, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in an April 2005 rating decision.  A timely notice of disagreement was received from the Veteran in May 2005.  However, the noncompensable evaluation was continued in a December 2005 statement of the case.  The Veteran appealed the assigned rating to the Board in February 2006.  

Diagnostic Code 7805 provides that scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.  While the record contains a significant amount of evidence pertaining to the relationship between the Veteran's GSW residuals and his thoracolumbar spine disability, the Veteran asserted in August 2012 that one of his arms could not reach as far as the other one since his GSW.  The record contains no evidence regarding functional impairment of an upper extremity.  The Veteran should, therefore, be scheduled for a VA examination before an appropriate physician (or physicians) to determine whether he currently suffers from any functional impairment due to his service-connected GSW, to include, but not limited to, limitation of motion of an upper extremity.  If, and only if, it is determined that the Veteran does suffer from functional impairment of any part of his body as a result of his GSW scarring, the examiner should describe in detail all symptomatology (including pain and limitation of motion) associated with the affected part.  

In addition, the Veteran appears to have alleged symptomatology associated with his scar (such as "pusing [sic]" and thinning out) in his statement of August 2012.  This is not entirely clear, however, based on the wording of the statement.  Nonetheless, the examiner assigned to the Veteran should again indicate whether there is any actual symptomatology associated with the GSW scar, noted to be located on the posterior upper right scapula upon examination in January 2012.  

Finally, the Veteran asserted in August 2012 that he had a new VA doctor at the East Clinic in Las Vegas, Nevada.  Treatment records dated as recently as February 2012 have been associated with the Veteran's electronic file (Virtual VA).  Records prepared since this time should be associated with his file as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's more recent treatment records (since February 2012) from the Las Vegas VA Medical Center (VAMC) and associate these records with the Veteran's claims file, either physically or electronically.  

2.  The Veteran should then be scheduled for a VA examination before an appropriate physician(s) to determine whether any scarring associated with the Veteran's GSW residuals affects the function of any part, to include, but not limited to, an upper extremity.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be performed, and the examiner is asked to identify any functional impairment to any part of the Veteran stemming from his service-connected GSW residual scarring.  

If, and only if, any functional impairment is deemed to be related to the Veteran's scarring, the examiner should describe all symptoms shown upon examination for each affected part, with consideration of painful motion, functional loss due to pain, additional disability during flare-ups, loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.56(c).  If motion is found to be limited by pain, the examiner should specify at what degree of each motion such pain is noted to begin.  

The examiner should also identify whether there is any actual symptomatology associated with the Veteran's residual scarring, as appears to have been alleged by the Veteran in an August 2012 statement.  If so, the examiner should describe in detail all symptomatology associated with the Veteran's scarring.  

A complete rationale must be provided for all opinions offered, and the lay statements offered by the Veteran should be considered and discussed.  

3.  The RO/AMC should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


